Citation Nr: 0506708	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-20 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law



ATTORNEY FOR THE BOARD

N. N. Bland


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1947, and from May 1952 to February 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In a March 2003 decision, the 
Board granted reopening of the appellant's claim for service 
connection for the veteran's cause of death and then denied 
the reopened claim.

The appellant appealed the March 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2003 order, the Court granted a joint motion of 
the parties, vacated that portion of the Board's decision 
denying the reopened claim, and remanded the matter to the 
Board for action consistent with the joint notice of the 
parties.  


FINDINGS OF FACT

1.  The veteran died in March 1995.  

2.  At the time of the veteran's death, service connection 
was in effect for bronchitis.

3.  Bronchitis associated with chronic obstructive pulmonary 
disease (COPD) was a significant contributory cause of the 
veteran's death.



CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

The veteran died in March 1995.  The death certificate lists 
COPD as a significant condition contributing to death but not 
related to the underlying cause of death.  There is no 
medical evidence of record indicating that COPD was not a 
significant condition contributing to death, nor is there any 
medical evidence of record indicating that bronchitis was not 
a component of the veteran's COPD.  Therefore, the Board 
concludes that the preponderance of the evidence supports the 
appellant's claim. 


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


